Citation Nr: 0520425	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-32 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor


INTRODUCTION

The veteran served on active duty from January 1979 to 
September 2001.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was transferred to the Board 
by the Montgomery, Alabama, VARO.

On April 12, 2005, a hearing was held in Washington, D.C., 
before Marjorie A. Auer, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 2002).  A transcript of that hearing has been 
associated with the record on appeal.


FINDING OF FACT

The veteran has reported experiences and readily observable 
symptoms in service and continuously thereafter, which two VA 
physicians have related to his currently diagnosed sleep 
apnea.


CONCLUSION OF LAW

The veteran incurred obstructive sleep apnea in service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist claimants in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5104A (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).

Given the determination below, VA has fulfilled its duties to 
inform and assist the veteran on this claim.  Accordingly, 
the Board can issue a final decision because all notice and 
duty to assist requirements have been fully satisfied, and 
the veteran is not prejudiced by appellate review.

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value, of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The veteran retired from active military service in September 
2001.  Records from Naval Hospital Pensacola show that the 
veteran was diagnosed with obstructive sleep apnea on June 
21, 2002.  Therefore, the veteran satisfies the initial 
criterion of having a current disability.  The veteran also 
satisfies the criteria of incurrence of symptoms in service.  
At the time of his initial diagnosis in June 2002, the 
veteran had complained of snoring, excessive daytime 
somnolence, and choking or gasping for breath in his sleep.  
At his April 2005 hearing, the veteran testified that during 
the late 1990s he began to require daytime naps to catch up 
on sleep.  He also felt fatigued during the day.  Further, he 
recalled waking up frantically, although at the time he 
suspected that he must have had nightmares.  The veteran 
reported similar symptoms in a May 2004 statement.  Although 
the veteran is a layperson, he is competent to report his 
experiences, such as taking naps, and readily observable 
symptoms, such as feeling fatigue or headache.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  

In support of his claim, the veteran points to the opinions 
of two VA physicians who treated him at a March 2004 
pulmonary consultation.  The veteran reported symptoms of 
waking up tired, daytime sleepiness, snoring, and tiredness, 
all persisting since at least 1996.  He had weighed 188 
pounds when he had entered service.  He weighed 230 pounds at 
the time of his separation from service.  The veteran also 
reported that he had been in service until 2001.  On 
examination, the veteran weighed 245 pounds.  One examiner 
noted that the veteran had been diagnosed with obstructive 
sleep apnea after his retirement from service.  That 
physician stated, "Considering the veteran's symptoms during 
his service (daytime sleepiness, [headache], snoring, . . .), 
his weight gain from 188 to 230 on discharge, increased blood 
pressure, [and] documentation of sleep apnea[,] as well as 
improvement with use of [continuous positive airway 
pressure], [I] conclude that the [veteran] most likely had 
[obstructive sleep apnea] while he was in [service]."  The 
other physician stated that he agreed with the first 
physician.  He added, "[The veteran] had [symptoms] of sleep 
apnea while he was in service, and considering his [weight] 
gain while in military service it is very likely that he 
suffered from sleep apnea while on active duty."  The 
history relied on by the VA physicians is not contradicted in 
any essentially respect by the records contemporaneous with 
the veteran's service.

The Board notes that there is some evidence in the claims 
folder that might be construed as showing that the veteran 
has not continuously suffered from all of his claimed 
symptoms since his separation from service.  But there is no 
medical opinion refuting the opinions from the two VA 
physicians.  Resolving any doubt in the veteran's favor, the 
evidence shows that the veteran's current obstructive sleep 
apnea was incurred during service.


ORDER

Entitlement to service connection for obstructive sleep apnea 
is granted.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


